The minute entry shows a verdict as follows: "Thereupon came a jury of good and lawful men, to wit, * * * and eleven others." It is not necessary for the judgment entry to show the name of any member of the jury, and this entry sufficiently shows that the verdict was rendered by a jury of 12. The objection on this ground is without merit.
While a party may not be entitled as a matter of right to show that his witness is related to him, yet, if he does so, the other party ought to feel gratitude rather than resentment. He certainly cannot complain of it. In this case, however, the fact that the witness Jim King was plaintiff's brother had already been shown without objection.
Plaintiff testified that he had been made "numb" by his injury. There was error in refusing to allow defendant to ask him on cross-examination if he was too numb to feel a pick if he was working with it. But the error was cured when the witness afterwards stated that he could feel a pick handle if he put his hand around it.
Plaintiff's right of recovery having been foreclosed by a default judgment, and the trial being merely upon an inquiry as to the amount of his recovery, the facts that defendant company had in force a rule requiring employés to report any injury they suffered to the boss, and that such a rule was known to plaintiff and he failed to so report, were in no possible sense relevant to the issue, and were properly excluded. It would be otherwise, of course, where the inquiry is upon the negligence of defendant, or the contributory negligence of plaintiff, and the rule in question related to neither of those matters. L. 
N. R. R. Co. v. Orr, 94 Ala. 602, 10 So. 167.
No reversible error appearing from the record, the judgment will be affirmed.
Affirmed.
ANDERSON, C. J., and MAYFIELD and THOMAS, JJ., concur.